Citation Nr: 0605347	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-37 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the termination of improved pension benefits 
effective from February 14, 2002, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to May 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the St. Paul, Minnesota, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which terminated the veteran's pension benefits effective 
February 14, 2002.


FINDINGS OF FACT

1.  VA received information from the Social Security 
Administration (SSA) and the State and local prisons that the 
veteran had been incarcerated since December 16, 2002.

2.  The veteran's VA pension benefits were discontinued 
effective February 14, 2002, the 61st day of imprisonment 
following conviction.


CONCLUSION OF LAW

The criteria for termination of the veteran's VA pension 
benefits, effective February 14, 2002, were properly met.  
38 U.S.C.A. § 1505(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.666 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).  The Board first notes 
that this issue turns on statutory interpretation.  See 
Smith.  Thus, because the law as mandated by statute, and not 
the evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.  

In a December 1994 rating decision, entitlement to pension 
benefits was granted.  In a January 1995 letter, the veteran 
was notified of the award of improved pension benefits.  

VA received information from the SSA and the State and local 
prisons that the veteran had been incarcerated since December 
16, 2002.  The veteran's VA pension benefits were terminated 
effective February 14, 2002, the 61st day of imprisonment 
following conviction.  The veteran maintains that the prison 
system should not have influence over his VA benefits and 
that they should have continued throughout the period of his 
incarceration which was from December 16, 2002, until he was 
released on April 17, 2004.  On that date, his pension 
benefits were restored.  

No pension under public or private laws administered by VA 
shall be paid to or for an individual who has been imprisoned 
in a Federal, State, or local penal institution as a result 
of conviction of a felony or misdemeanor for any part of the 
period beginning sixty-one days after such individual's 
imprisonment begins and ending when such individual's 
imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; 
see also Lanham v. Brown, 4 Vet. App. 265 (1993).

Applying the relevant law to the facts of the present case, 
the Board finds that the veteran's claim for entitlement to 
improved pension while incarcerated is without legal merit.  
The record clearly shows that the veteran was incarcerated 
beginning on December 16, 2002.  The law makes it clear that 
a veteran is not entitled to disability pension for any part 
of the period beginning sixty-one days after his or her 
imprisonment begins and ending when such individual's 
imprisonment ends.  The law was correctly applied in this 
case, as the veteran's pension was not terminated until the 
61st day after his incarceration began.  In cases such as 
this, where the law and not the evidence is dispositive, the 
claim should be denied because of the lack of legal merit or 
the lack of entitlement under the law.  See Sabonis.


ORDER

The termination of improved pension benefits effective from 
February 14, 2002, was proper.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


